—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that defense counsel’s failure to move for a mistrial constituted ineffective assistance of counsel. The record establishes that defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147; People v Nakovics, 144 AD2d 704, lv denied 73 NY2d 894). There is likewise no merit to defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Genesee County Court, Morton, J.—Rape, 3rd Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.